                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 JOEY D. RHULE,                                   )
                                                  )
             Plaintiff,                           )
                                                  )
 v.                                               )         No. 3:20-CV-00525-JRG-DCP
                                                  )
 TONY PARKER et al.,                              )
                                                  )
             Defendants.                          )

                                     JUDGMENT ORDER

      For the reasons set forth in the memorandum opinion filed herewith:

      1. The Clerk is DIRECTED to correct the docket entry for Plaintiff’s affidavit in support
         of his amended complaint [Doc. 6] by adding the last page of the docket entry for
         Plaintiff’s complaint [Doc. 5 at 13] to Plaintiff’s affidavit [Doc. 6] and filing it as a new
         docket entry;

      2. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
         upon which relief may be granted under § 1983 as to the BCCX and MCCX
         Defendants;

      3. Accordingly, the BCCX and MCCX Defendants are DISMISSED from this action
         pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915(A); and

      4. The Clerk is DIRECTED to transfer the remainder of this action to the Nashville
         Division of the United States District Court for the Middle District of Tennessee and
         to close this Court’s file.

      So ordered.

      ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




Case 3:20-cv-00525-JRG-DCP Document 8 Filed 01/27/21 Page 1 of 2 PageID #: 49
 ENTERED AS A JUDGMENT:

     s/ John L. Medearis
     District Court Clerk




                                      2

Case 3:20-cv-00525-JRG-DCP Document 8 Filed 01/27/21 Page 2 of 2 PageID #: 50
